Indorsed, “ July 13th, 1805. Judgment is given in favor of the corporation for $20, and costs 33 cents. Robert Brent. Issue an execution on the above. Robert Brent. The Clerk of Washington county.”
The judgment was reversed with costs, because the words “ the corporation ” are too uncertain; because the defendant is not stated to be the owner of a hack ; because the offence is too generally laid; because the judgment is for a double penalty; because the day of the return is not certain, and because judgment was rendered by the mayor of the city of Washington, in a case in which he is a party.